IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40635
                         Summary Calendar


                           ELOYS BOWSER,

                                              Plaintiff-Appellant,
                              versus

LAJUANDA LACY, Attorney, Smith County; EDWARD J. MARTY, Assistant
District Attorney; J. THORNHILL, Tyler Police Department; CYNTHIA
                    KENT, Judge, Smith County,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:01-CV-552
                       --------------------
                         October 22, 2002

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Eloys Bowser, Texas prisoner # 880159, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action pursuant to

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).    Bowser reasserts

his claims that Kim Edwards, his sister, signed an affidavit of

nonprosecution; LaJuanda Lacy, the attorney who represented him in

the prosecution for aggravated assault against his sister, did not

provide the affidavit to the prosecutor until Bowser’s case came up


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
on the docket; Edward Marty, the prosecutor, proceeded with the

prosecution   even   though    Bowser’s   sister   dropped   the   charges;

Officer Thornhill based his investigation on speculation; and Judge

Cynthia Kent failed to review his file before sentencing him.

Bowser does not address the district court’s dismissal of his

claims pursuant to Heck.        Because Bowser does not challenge the

basis of the district court’s decision, he is deemed to have

abandoned the only issue before the court.         See Al-Ra’id v. Ingle,

69 F.3d 28, 31 (5th Cir. 1995); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).       Nonetheless, because a favorable judgment

on Bowser’s claims would necessarily imply the invalidity of his

conviction and he has not shown that the conviction has been

invalidated, the district court did not err in dismissing his

claims.   See Heck, 512 U.S. at 486-87; see also Jackson v. Vannoy,

49 F.3d 175, 177 (5th Cir. 1995).         Further, Marty and Judge Kent

would be entitled to absolute immunity.        See Boyd v. Biggers, 31

F.3d 279, 284-85 (5th Cir. 1994).

     Bowser raises numerous additional issues for the first time on

appeal.   “‘The [c]ourt will not allow a party to raise an issue for

the first time on appeal merely because a party believes that he

might prevail if given the opportunity to try a case again on a

different theory.’”    See Leverette v. Louisville Ladder Co., 183

F.3d 339, 342 (5th Cir. 1999)(citation omitted).

     AFFIRMED.



                                     2